                                                                                                 Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 1 of 12 PageID #: 13




           IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
ROOSEVELT WALKER,                          )
                                           )
                     Plaintiff,            )
                                           )       Cause No. 17SL-CC00895-01
             v.                            )
                                           )       Division No. 19
FEDERAL EXPRESS CORPORATION,               )
                                           )
                                           )
                     Defendant.            )

    FEDERAL EXPRESS CORPORATION’S ANSWER TO PLAINTIFF’S AMENDED
                             PETITION


       Defendant Federal Express Corporation (“FedEx”), through undersigned counsel, submit

its Answer and Affirmative Defenses to Plaintiff’s Amended Petition. All allegations that are

not expressly admitted are hereby denied. In response to the first unnumbered paragraph of the

Amended Petition, Defendant admits only that the Amended Petition purports to allege claims

arising under Discrimination (age and retaliation) & hostile and unsafe work environment.

Defendant also avers that Plaintiff purports he has filed a complaint with the Missouri

Commission on Human Rights and Occupational Safety and Health Administration. Defendant

admits only that Roosevelt Walker was employed by Federal Express Corporation as a Handler

and his manager was Michael Sheehan. FedEx lacks the requisite knowledge or information to

admit or deny the remaining allegations set forth in the unnumbered paragraph of Plaintiff’s

Petition, and, therefore, FedEx denies the same.


                                  STATEMENT OF JURISDICTION
      1.       FedEx admits the allegations complained of in paragraph 1 of the Amended

               Petition.


                                               1

                                                                                   Exhibit B
                                                                                                Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 2 of 12 PageID #: 14



     2.     FedEx admits the allegations complained of in paragraph 2 of the Amended

            Petition.

     3.     FedEx denies the allegations complained of in paragraph 3 of the Amended

            Petition.

     4.     FedEx admits the allegations complained of in paragraph 4 of the Amended

            Petition.

     5.     FedEx admits the allegations complained of in paragraph 5 of the Amended

            Petition.

     6.     FedEx admits only that Plaintiff purports to describe the basis for his claims

            against FedEx arise under the Missouri Human Rights Act, Mo. Rev. Stat.

            §213.010 et seq.

     7.     FedEx admits only that Plaintiff purports the alleged unlawful practices plead in

            this petition were committed within St Louis County, Missouri.

     8.     FedEx is without sufficient knowledge to admit or deny the allegations complained

            of in paragraph 8 of the Amended Petition and therefore denies same.

     9.     FedEx admits the allegations complained of in paragraph 9 of the Amended

            Petition.

     10.    FedEx admits the allegations complained of in paragraph 10 of the Amended

            Petition.

     11.    FedEx is without sufficient knowledge to admit or deny the allegations complained

            of in paragraph 11 of the Amended Petition and therefore denies same.

                                ADMINISTRATIVE PROCEDURES

     12.    FedEx admits the allegations complained of in paragraph 12 of the Amended



                                           2
                                                                                                 Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 3 of 12 PageID #: 15



            Petition.

     13.    FedEx admits the allegations complained of in paragraph 13 of the Amended

            Petition.

     14.    FedEx is without sufficient knowledge to admit or deny the allegations

            complained of in paragraph 14 of the Amended Petition and therefore denies

            same.

                          ALLEGATIONS COMMON TO ALL COUNTS

     15.    FedEx admits it employed Plaintiff from his date of hire of October 10, 2005 until

            his retirement date of August 30, 2016.

     16.    FedEx admits the allegations complained of in paragraph 16 of the Amended

            Petition

     17.    FedEx admits the allegations complained of in paragraph 17 of the Amended

            Petition.

     18.    FedEx denies the allegations complained of in paragraph 18 of the Amended

            Petition.

     19.    FedEx admits the allegations complained of in paragraph 19 of the Amended

            Petition.

     20.    FedEx denies the allegations complained of in paragraph 20 of the Amended

            Petition.

     21.    FedEx denies the allegations complained of in paragraph 21 of the Amended

            Petition.

     22.    FedEx is without sufficient knowledge to admit or deny the allegations

            complained of in paragraph 22 of the Amended Petition and therefore denies



                                           3
                                                                                           Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 4 of 12 PageID #: 16



            same.

     23.    FedEx denies the allegations complained of in paragraph 23 of the Amended

            Petition.

     24.    FedEx denies the allegations complained of in paragraph 24 of the Amended

            Petition.

     25.    FedEx denies the allegations complained of in paragraph 25 of the Amended

            Petition.

     26.    FedEx denies the allegations complained of in paragraph 26 of the Amended

            Petition.

     27.    FedEx is without knowledge to admit or deny the allegations complained of in

            paragraph 27 of the Amended Petition and therefore denies same.

     28.    FedEx denies the allegations complained of in paragraph 28 of the Amended

            Petition.

     29.    FedEx admits neither age-related comments nor derogatory encouragements to

            quit or retire were made to the Plaintiff or any other employee of FedEx.

     30.    FedEx denies the allegations complained of in paragraph 30 of the Amended

            Petition.

     31.    FedEx denies the allegations complained of in paragraph 31 of the Amended

            Petition. FedEx avers that it is common practice to send group text messages

            updating employees of absences.

     32.    FedEx denies the allegations complained of in paragraph 32 of the Amended

            Petition.




                                           4
                                                                                                   Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 5 of 12 PageID #: 17



                                 COUNT I – AGE DISCRIMINATION

     Violation under Mo. Rev. Stat. 213.010 et seq. Age Discrimination against Defendant

     33.     FedEx hereby restates and incorporates by reference its admissions, denials, and

             responses contained in paragraphs 1 through 32 herein.

     34.     FedEx admits the allegations complained of in paragraph 34 of the Amended

             Petition.

     35.     FedEx denies the allegations complained of in paragraph 35 of the Amended

             Petition.

     36.     FedEx is without sufficient knowledge to admit or deny the allegations

             complained of in paragraph 36 of the Amended Petition and therefore denies

             same. Plaintiff does not specify to whom he refers when he states “the above

             described perpetrators.” Furthermore, Plaintiff’s use of the term “perpetrators” is

             speculative because FedEx avers it has not violated any law or statute.

     37.     FedEx denies the allegations complained of in paragraph 37 of the Amended

             Petition.

     38.     FedEx denies the allegations complained of in paragraph 38 of the Amended

             Petition.

     39.     FedEx denies the allegations complained of in paragraph 39 of the Amended

             Petition.

     40.     FedEx denies the allegations complained of in paragraph 40 of the Amended

             Petition. FedEx avers Plaintiff retired from his employment with FedEx.

     41.     FedEx denies the allegations complained of in paragraph 41 of the Amended

             Petition.



                                             5
                                                                                                Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 6 of 12 PageID #: 18



     42.     FedEx denies the allegations complained of in paragraph 42 of the Amended

             Petition.

                                           Count II

     Violation under Mo. Rev. Stat. 213.010 et seq. Retaliation against Defendant

     43.     FedEx hereby restates and incorporates by reference its admissions, denials, and

             responses contained in paragraphs 1 through 42 herein.

     44.     FedEx denies the allegations complained of in paragraph 44 of the Amended

             Petition.

     45.     FedEx denies the allegations complained of in paragraph 45 of the Amended

             Petition.

     46.     FedEx denies the allegations complained of in paragraph 46 of the Amended

             Petition. FedEx avers that Plaintiff retired from employment with the Defendant

             on August 30, 2016.

     47.     FedEx denies the allegations complained of in paragraph 47 of the Amended

             Petition. FedEx avers that Plaintiff retired from employment with the Defendant

             on August 30, 2016.

     48.     FedEx denies the allegations complained of in paragraph 48 of the Amended

             Petition.

     49.     FedEx denies the allegations complained of in paragraph 49 of the Amended

             Petition.

     50.     FedEx denies the allegations complained of in paragraph 50 of the Amended

             Petition.

                               PRAYER FOR RELIEF



                                            6
                                                                                                        Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
 Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 7 of 12 PageID #: 19



       FedEx denies that Plaintiff is entitled to the relief sought in Plaintiff’s demands and denies

that Plaintiff is entitled to any relief whatsoever. All allegations of the Amended Petition which

have not been specifically admitted, modified, or denied above are hereby DENIED.


                                          AFFIRMATIVE
                                           DEFENSES


                                       FIRST AFFIRMATIVE
                                            DEFENSE
        Plaintiff’s purported causes of action are barred, in whole or in part, by the applicable

 statute or statutes of limitations and all other applicable timing requirements and limitations.


                                       SECOND AFFIRMATIVE
                                            DEFENSE
        Plaintiff fails to state a claim upon which relief can be granted and should therefore be

 dismissed.

                                       THIRD AFFIRMATIVE
                                            DEFENSE
        To the extent Plaintiff executed an Employment Agreement requiring that he bring any

 action against FedEx within six months of the alleged violation, his claims are subject to such

 contractual statute of limitations.


                                  FOURTH AFFIRMATIVE
                                           DEFENSE
        Some of or all of the claims are barred by the failure to exhaust administrative remedies

 in a timely manner.

                                       FIFTH AFFIRMATIVE
                                            DEFENSE
        Defendant alleges that Plaintiff failed to exercise reasonable care to mitigate the

 damages, if any, caused by any conduct of Defendant.

                                                  7
                                                                                                     Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 8 of 12 PageID #: 20




                                     SIXTH AFFIRMATIVE
                                          DEFENSE
        Each employment action that Defendant took with respect to Plaintiff was in compliance

with FedEx policy and for a legitimate, non-discriminatory business purpose and without regard

to his race, age, color, national origin, or any other protected classification.


                                  SEVENTH AFFIRMATIVE
                                        DEFENSE
        At all times relevant to this suit, Defendant acted with good faith and without malice

based upon all relevant facts and circumstances known by the Defendant at the time it acted with

regard to Plaintiff, and had reasonable grounds for believing its actions were not in violation of

any law.     Even if a factor in Defendant’s decision would have included any alleged

discriminatory or retaliatory motive alleged by the Plaintiff, which Defendant, denies, Defendant

would have made the same decisions in any event for legitimate nondiscriminatory reasons.


                                   EIGHTH AFFIRMATIVE
                                        DEFENSE
        Defendant avers that if any of the allegations of unlawful conduct contained in

the Petition are found to have any merit, their actions were neither the cause nor the proximate

cause of Plaintiff’s alleged injuries.


                                    NINTH AFFIRMATIVE
                                            DEFENSE
        Defendant alleges that the Petition and each cause of action set forth therein are barred

because all conduct toward Plaintiff was undertaken by reason of business necessity and/or for

lawful business reasons.




                                                  8
                                                                                                      Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 9 of 12 PageID #: 21



                                   TENTH AFFIRMATIVE
                                        DEFENSE
       Defendant took prompt and appropriate corrective action and exercised reasonable care

to prevent and promptly correct any alleged discriminatory behavior against the Plaintiff.


                                ELEVENTH AFFIRMATIVE
                                      DEFENSE
       Without admitting any allegation contained in Plaintiff’s Petition, Defendant avers that

Plaintiff’s claim for damages are barred, because he cannot prove by clear and convincing

evidence that Defendant acted with actual malice or reckless indifference for his protected rights.

Further, punitive damages are not warranted, because Plaintiff cannot show that Defendant

authorized the doing of any unlawful act; that its agents or employees were unfit and Defendant

was reckless in employing them.


                                 TWELFTH AFFIRMATIVE
                                      DEFENSE
       Defendant avers that this action is frivolous, unreasonable and groundless and

accordingly, Defendant is entitled to recover its attorney’s fees and other cost associated with

defense of this action.

                               THIRTEENTH AFFIRMATIVE
                                      DEFENSE
       Defendant alleges that some or all of the damages, if any, may be barred by the after-

acquired evidence doctrine.


                            FOURTEENTH AFFIRMATIVE
                                       DEFENSE
       Defendant alleges that compliance with the standard’s requirements was functionally

impossible, or would prevent workers from completing required work, and there was no feasible

alternative means of providing equivalent protection for workers

                                                9
                                                                                                       Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 10 of 12 PageID #: 22




                                 FIFTEETH AFFIRMATIVE
                                       DEFENSE
        Defendant alleges that complying with the standard would have created a greater hazard

 than noncompliance, there were no alternative means of employee protection that would have

 been as effective, and applying for a variance from the standard would have been inappropriate.


                                SIXTEENTH AFFIRMATIVE
                                       DEFENSE
        Defendant alleges that a violation occurred because of employee misconduct that FedEx

 could not have prevented, FedEx did not know about the violation, the Plaintiff violated a work

 rule that would have prevented the violation, the Plaintiff knew of the work rule, because it had

 been adequately communicated, and the work rule had been enforced in the workplace.


                               SEVENTEETH AFFIRMATIVE
                                      DEFENSE

        Defendant avers that it cannot be held liable for the acts of its employees which it neither

 authorized nor ratified.

                                EIGHTEETH AFFIRMATIVE
                                       DEFENSE

        Defendant avers that if any of the allegations of unlawful harassment contained in

 the Petition are found to have merit, such acts did not occur with sufficient frequency to create

 an abusive or hostile work environment.

                                NINETEETH AFFIRMATIVE
                                       DEFENSE

       Defendant avers that if any of the allegations of unlawful harassment contained in the

Petition are found to have merit, the conduct was not offensive to a reasonable person.




                                                10
                                                                                                       Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 11 of 12 PageID #: 23



                              TWENTIETH AFFIRMATIVE
                                         DEFENSE
       Defendant avers that any back pay amounts allegedly owed to Plaintiff must be offset by

Plaintiff’s interim earnings and/or amounts earnable by Plaintiff with reasonable diligence.


                         TWENTY FIRST AFFIRMATIVE DEFENSE

        Defendant avers that Plaintiff was terminable at will.

        Defendant reserves the right to assert further affirmative defenses as they become evident

 through discovery or investigation. Wherefore, having fully answered, Defendant prays that

 this Court will enter judgment in its favor, and award costs, including reasonable attorney’s fees,

 and other relief as may be just and proper.


 Dated: July 16, 2018

 Respectfully submitted,
                                               /s/Brian Coleman
                                               Brian Coleman, TN#034524
                                               (Admitted Pro Hac Vice)
                                               FEDERAL EXPRESS CORPORATION
                                               Legal Department – Litigation
                                               3620 Hacks Cross Road, Bldg, B, 3rd Fl.
                                               Memphis, Tennessee 38125
                                               (901) 434-8574
                                               (901) 434-9279 fax
                                               brian.coleman@fedex.com

                                               and

                                               /s/ Robert L. Ortbals, Jr.
                                               Robert L. Ortbals Jr., #56540MO
                                               CONSTANGY, BROOKS, SMITH &PROPHETE, LLP
                                               7733 Forsyth Boulevard, Suite 1325
                                               St. Louis, Missouri 63105
                                               Telephone: (314) 925-7270
                                               Facsimile: (314) 925-7278
                                               rortbals@constangy.com

                                               ATTORNEYS FOR DEFENDANT
                                               FEDERAL EXPRESS CORPORATION

                                                 11
                                                                                                    Electronically Filed - St Louis County - July 16, 2018 - 02:25 PM
Case: 4:19-cv-00068-AGF Doc. #: 1-2 Filed: 01/16/19 Page: 12 of 12 PageID #: 24



                                 CERTIFICATE OF SERVICE

          I hereby certify that on July 16, 2018, the foregoing document was filed and served via

operation of the Missouri eFiling System, which sent an electronic copy to:

                                       J. Clayton Schaeffer,
                                       7710 Carondelet Ave., Suite 105
                                       Clayton, MO. 63105
                                       314-492-2577
                                       JCS@schaefferlawstl.com



                                              /s/Robert L. Ortbals, Jr.




1286742




                                                12
